DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informality: The space between “claim” and “15” is missing. Adding a space between “claim” and “15” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, 8, 9, 10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balazs et al. (US 20170029166 A1) (hereafter “Balazs”). Regarding Claim 1, Balazs teaches all three elements of the claim (hereafter (1a), (1b), and (1c), respectively). Balazs teaches


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Balazs)
	(1b), a base tray on the cart (Figure 4, above; Paragraph 0027: “As illustrated in FIG. 4…the present invention 10 uses a base pallet 50…”);
	(1c), a plurality of sleeves and a plurality of dividers supported on the base tray wherein the sleeves and dividers alternate (Figure 4, above; Abstract: “A sleeve pack (10) is disclosed 
	Regarding Claim 2, Balazs teaches a top cap on a top sleeve of the plurality of sleeves (Figure 4, above; Abstract: “A sleeve pack (10) is disclosed having a pallet (50) and top cap (80) with one or more dividers (60) disposed therebetween and one or more sleeves (70) disposed between the pallet (50) and each divider (60) or top cap (80).”; Paragraph 0027: “As illustrated in FIG. 4 and FIG. 5, the present invention 10 uses…one or more dividing caps 60, and different foldable/collapsible sleeve configurations 70, and a top cap 80.”).
	Regarding Claim 3, Balazs teaches that each of the sleeves includes a first side panel, a back panel connected to the first side panel, a second side panel connected to the back panel and an open front (Figure 4, above; Paragraph 0027: “The partial walls D permit visibility of the goods. In short, the fourth side D has an opening, such as a window cut-out formed by the flanges. In an alternative, the partial wall D may be totally removed and left open as in a three sided box (A, B, C).”).
	Regarding Claim 7, Balazs teaches that the plurality of sleeves and the plurality of dividers are formed from plastic (Paragraph 0016: “The sleeves are formed from a corrugated plastic material or other suitable materials. The pallet, dividers and top cap are preferably formed from plastic or other suitable materials.”).
	Regarding Claim 8, Balazs teaches that the assembly of claim 3 wherein each divider includes a top surface and side walls extending upward about a periphery of the top surface, and 
	Regarding Claim 9, Balazs teaches that the assembly of claim 8 wherein each divider includes a bottom surface and side walls extending downward about a periphery of the bottom surface, and a channel proximate the downwardly extending side walls for receiving a top portion of the panels of one of the plurality of sleeves (Paragraph 0015: “The first divider can include channels on a lower surface of the divider, proximate side edges of the divider, for receiving a top portion of each of the sides of the first sleeve.”).
	Regarding Claim 10, Balazs teaches that each divider comprises a channel between the top surface and the bottom surface (Paragraph 0035: “In general, the top surface of the pallet and dividers and bottom surface of the dividers and top cap include troughs or channels proximate their side edges…”).
	Regarding Claim 15, Balazs teaches both elements of the claim (hereafter (15a) and (15b), respectively). Balazs teaches
	(15a), a multi-tiered sleeve pack assembly comprising: a cart having a base portion and rigid side structures (see rejection for (1a), above);
	(15b), a plurality of sleeves, and a plurality of dividers supported on the cart wherein the sleeves and dividers alternate in an erected configuration and the sleeves include an opening (see rejections for (1c) and Claim 3, above).
	Regarding Claim 16, Balazs teaches a base tray on the cart (see rejection for (1b), above).

	Regarding Claim 20, Balazs teaches that the sleeves include a first side panel, a back panel connected to the first side panel, a second side panel connected to the back panel and the opening is in a front of the assembly (see rejection for Claim 3, above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs et al. (US 20170029166 A1) (hereafter “Balazs”) in view of Della (US 20170029004 A1). Regarding Claim 4, Balazs teaches a multi-tiered sleeve pack assembly but does not teach wheels on the cart. Della teaches that the cart is supported by four wheels (Della Figure 4, below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Della)

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide wheels on the cart as taught by Della. Doing so would “enable a user to move the dolly without pushing on the object” as recognized by Della (Della Abstract).
Regarding Claim 5, Balazs teaches a multi-tiered sleeve pack assembly but does not teach a first or second post extending upward from the base. Della teaches that the rigid side structures comprise a first post extending upward from the base portion on a first side of the base portion, and a second post extending upward from the base portion on a second side of the base portion (Della Figure 7, below).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a first post and a second post as taught by Della. Doing so would enable “…supported objects [to] be moved without having to push the objects themselves.” as recognized by Della (Paragraph 0037).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Della)

	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a third post and a fourth post as taught by Della. Doing so would enable “…supported objects [to] be moved without having to push the objects themselves. ” as recognized by Della (Paragraph 0037).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs et al. (US 20170029166 A1) (hereafter “Balazs”) in view of Delvigne (WO 2020148212 A1). Regarding Claim 11, Balazs teaches a multi-tiered sleeve pack assembly but does not teach channel reinforcement. Delvigne teaches that each divider comprises a reinforcement member in the channel (“Detailed Description of the Invention” Paragraph 50: “In some embodiments, the base comprises one or more reinforcing rods, preferably embedded into the base.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide channel reinforcement as taught by Delvigne. Doing so would effectively increase strength, rigidity, durability, etc. according to the nature of reinforcements. It should be noted that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).

	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a steel tube reinforcement as taught by Delvigne. In many cases, using steel tubing would more effectively increase strength, rigidity, durability, etc. than a number of other types of reinforcement e.g., cardboard, plastic, wire. It should be noted that the use of a known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs et al. (US 20170029166 A1) (hereafter “Balazs”) in view of Bastimar et al. (WO 2019022683 A1) (hereafter “Bastimar”). Regarding Claim 13, Balazs teaches a multi-tiered sleeve pack assembly but does not teach a sloped divider. Bastimar teaches that the top surface of the divider is sloped toward a back portion of the divider (Figures 10 and 11, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Bastimar)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a sloped divider as taught by Bastimar. Doing so would “…ensure that the parts to be found in the transport box can be easily seen by the user” as recognized by Bastimar (“Detailed Description of the Invention” Paragraph 24).


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Bastimar Figure 1)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a sloped base tray as taught by Bastimar. Sloping the base tray would make it similar to the sloped divider and would “…ensure that the parts to be found in the transport box can be easily seen by the user” as recognized by Bastimar (“Detailed Description of the Invention” Paragraph 24).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs et al. (US 20170029166 A1) (hereafter “Balazs”) in view of Elder et al. (US 20050199623 A1) (hereafter “Elder”). Regarding Claim 17, Balazs teaches a multi-tiered sleeve pack assembly but does not teach a bottom support component. Elder teaches a support component for supporting a bottom divider on the cart (Elder Figures 3 and 1, below).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Elder)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-tiered sleeve pack assembly of Balazs to provide a bottom support component as taught by Elder. Doing so would enable 
	Regarding Claim 18, Balazs teaches a multi-tiered sleeve pack assembly but does not teach three strips of material. Elder teaches that the support component has a first strip of material, a second strip of material and a third strip of material, the first, second and third strips of material configured to fit within a channel in a bottom surface of a divider (Elder Figure 3, above, and Figure 1, below).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Elder)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618